Name: Commission Regulation (EC) NoÃ 407/2008 of 7 May 2008 amending Council Regulation (EC) NoÃ 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  economic conditions;  tariff policy;  international affairs;  Europe;  international trade
 Date Published: nan

 8.5.2008 EN Official Journal of the European Union L 122/7 COMMISSION REGULATION (EC) No 407/2008 of 7 May 2008 amending Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (1), and in particular Article 9 thereof, Whereas: (1) Regulation (EC) No 2007/2000 provides for unlimited duty-free access to the Community market for nearly all products originating in the countries and territories benefiting from the Stabilisation and Association process. (2) A Stabilisation and Association Agreement between the European Communities and their Member States of the one part, and Montenegro, of the other part was signed in Luxemburg on 15 October 2007. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and Montenegro, of the other part was signed and concluded and entered into force on 1 January 2008 (2). (3) The Stabilisation and Association Agreement and the Interim Agreement establish a contractual trade regime between the Community and Montenegro. The bilateral trade concessions on the Community side are equivalent to the concessions applicable within the unilateral autonomous trade measures under Regulation (EC) No 2007/2000. (4) It is therefore appropriate to amend Regulation (EC) No 2007/2000 to take into account these developments. In particular it is appropriate to remove Montenegro from the list of beneficiaries of the tariff concessions granted for the same products under the contractual regime. In addition, it is necessary to adjust the global tariff quota volumes for specific products for which tariff quotas have been granted under the contractual regimes. (5) By Commission Regulation (EC) No 1398/2007 (3), Montenegro and Kosovo (4) have been removed from the scope of application of the Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (5); Article 3 of Regulation (EC) No 2007/2000 has therefore become obsolete and should be deleted. (6) Montenegro will remain beneficiary of Regulation (EC) No 2007/2000 insofar as that Regulation provides for concessions which are more favourable than the concessions existing under the contractual regime. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, referred to in Article 10 of Regulation (EC) No 2007/2000, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2007/2000 is amended as follows: 1. Article 1 is replaced by the following: Article 1 Preferential arrangements 1. Subject to the special provisions laid down in Article 4, products originating in Bosnia and Herzegovina or in the customs territories of Serbia or Kosovo, other than those of headings 0102, 0201, 0202, 0301, 0302, 0303, 0304, 0305, 1604, 1701, 1702 and 2204 of the Combined Nomenclature, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect. 2. Products originating in Albania, in the Republic of Croatia, in the former Yugoslav Republic of Macedonia or in Montenegro shall continue to benefit from the provisions of this Regulation when so indicated or from any measures provided in this Regulation which are more favourable than the trade concessions provided for in the framework of bilateral agreements between the European Community and these countries. 3. Imports of sugar products under headings 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina or in the customs territories of Serbia or Kosovo, shall benefit from concessions provided for in Article 4. 2. Article 3 is repealed. 3. In Article 4(2), point (d) is replaced by the following: (d) 9 175 tonnes (carcass weight) for baby-beef  products originating in the customs territories of Serbia or Kosovo. 4. In Article 4, paragraph 4 is replaced by the following: 4. Imports of sugar products under headings 1701 and 1702 of the Combined Nomenclature originating in Bosnia and Herzegovina and the customs territories of Serbia or Kosovo, shall be subject to the following annual duty-free tariff quotas: (a) 12 000 tonnes (net weight) for sugar products originating in Bosnia and Herzegovina; (b) 180 000 tonnes (net weight) for sugar products originating and the customs territories of Serbia or Kosovo. 5. Annex I is replaced by the text in the Annex to this Regulation. Article 2 Goods which, on the date of entry into force of this Regulation, are either in transit or are in the Community in temporary storage in customs warehouses or in free zones and for which before that date a proof of origin of Montenegro has been properly issued in accordance with Title IV, Chapter 2, Section 2 of Commission Regulation (EEC) No 2454/93 (6), shall continue to benefit from Regulation (EC) No 2007/2000 for a period of four months from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 530/2007 (OJ L 125, 15.5.2007, p. 1). (2) OJ L 345, 28.12.2007, p. 1. (3) OJ L 311, 29.11.2007, p. 5. (4) As defined by UNSCR 1244. (5) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 1398/2007 (OJ L 311, 29.11.2007, p. 5). (6) OJ L 253, 11.10.1993, p. 1. ANNEX ANNEX I CONCERNING THE TARIFF QUOTAS REFERRED TO IN ARTICLE 4(1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Order No CN Code Description Quota volume per year (1) Beneficiaries Rate of duty 09.1571 0301 91 10 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 ex 0304 19 91 0304 29 15 0304 29 17 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 0305 49 45 ex 0305 59 80 ex 0305 69 80 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 50 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1573 0301 93 00 0302 69 11 0303 79 11 ex 0304 19 19 ex 0304 19 91 ex 0304 29 19 ex 0304 99 21 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 110 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1575 ex 0301 99 80 0302 69 61 0303 79 71 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 75 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1577 ex 0301 99 80 0302 69 94 ex 0303 77 00 ex 0304 19 39 ex 0304 19 99 ex 0304 29 99 ex 0304 99 99 ex 0305 10 00 ex 0305 30 90 ex 0305 49 80 ex 0305 59 80 ex 0305 69 80 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried; salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 60 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo Exemption 09.1561 1604 16 00 1604 20 40 Prepared or preserved anchovies 60 tonnes Bosnia and Herzegovina, customs territories of Serbia or Kosovo 12,5 % 09.1515 ex 2204 21 79 ex 2204 21 80 ex 2204 21 84 ex 2204 21 85 2204 29 65 ex 2204 29 75 2204 29 83 ex 2204 29 84 Wine of fresh grapes, of an actual alcoholic strength by volume not exceeding 15 % vol, other than sparkling wine 129 000 hl (2) Albania (3), Bosnia and Herzegovina, Croatia (4), former Yugoslav Republic of Macedonia (5), Montenegro (6), customs territories of Serbia or Kosovo Exemption (1) One global volume per tariff quota accessible to imports originating in the beneficiaries. (2) The volume of this global tariff quota shall be reduced if the quota volume of the individual tariff quota applicable under order No 09.1588 for certain wines originating in Croatia is increased. (3) Access for wine originating in the Republic of Albania to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Albania. These individual tariff quotas are opened under order Nos 09.1512 and 09.1513. (4) Access for wine originating in the Republic of Croatia to this global tariff quota, is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with Croatia. These individual tariff quotas are opened under order Nos 09.1588 and 09.1589. (5) Access for wine originating in the former Yugoslav Republic of Macedonia to this global tariff quota is subject to the prior exhaustion of the individual tariff quotas provided for in the Additional Protocol on wine concluded with the former Yugoslav Republic of Macedonia. These individual tariff quotas are opened under order Nos 09.1558 and 09.1559. (6) Access for wine originating in Montenegro to the global tariff quota is subject to the prior exhaustion of the individual tariff quota provided for in the Protocol on wine concluded with Montenegro. This individual quota is opened under order No 09.1514.